Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 9/16/2021. Claims 1-20 are pending in the case.

Response to Arguments
Applicant's arguments and amendments with regards to the 35 U.S.C. § 101 rejection of claim(s) 15-20 have been fully considered and are persuasive. The 35 U.S.C. § 101 rejection of claim(s) 15-20 is respectfully withdrawn.

Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(b) previous rejection of claim(s) 2-4, 9-12, 14, 16-19 have been fully considered and are persuasive. The 35 U.S.C. § 112(b) rejection of claim(s) 2-4, 9-12, 14, 16-19 is respectfully withdrawn.

Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(b) rejection of claim(s) 6 have been fully considered and are not persuasive. It is unclear as to what constitutes a “future section”, rendering the claim indefinite. The 35 U.S.C. § 112(b) rejection of claim(s) 6 is respectfully maintained.

Applicant's arguments and amendments with regards to the 35 U.S.C. § 102 and 103 previous rejection of claim(s) 1-20 have been considered, but are not persuasive. Applicant argues that the amended claims are allowable due to the following:
Regarding claim(s) 1-20 applicant argues “In particular, on page 4, the Office Action cites Harmeyer, [0008] as teaching Applicant’s “method for source linking and subsequent recall.” However, in this paragraph Harmeyer discloses “presenting to a subject matter expert a pre-existing suggested course outline,”“presenting to the subject matter expert a plurality of predefined page types,” and “a storyboard template.” As shown in Harmeyer FIG. 2, these elements refer to a static spreadsheet of topics from which the subject matter expert may choose to create the outline of the course. In contrast, Applicant’s computer implemented method analyzes the actual document that is being created to detect text, images, etc. and the sources that are used during document creation…
Similarly, the Office Action cites paragraphs [0027], [0028], [0030] and [0031] of Harmeyer to teach limitations of Applicant’s claim 1, particularly, NLP, sentiment analysis, tone analysis, speech-to-text analysis, visual recognition analysis, and degree of correlation, among other limitations. Applicant respectfully disagrees, at least because Harmeyer discloses a manual process of creating a course outline, such as “outlines are communicated to the SME’s along with guidelines regarding what elements of the outline should be created from scratch and what elements of the outline might overlap with existing template outlines” and “the designer .. can then create the course outline by modifying the outline template” and outline that is created is then sent to the SME and the project sponsor for approval.” Again, Harmeyer does not disclose analysis of the actual user created document using artificial intelligence methodologies”.
Examiner respectfully disagrees. Harmeyer [27-31] teaches that content may be suggested based on source and authored document content (for e.g. topics) analysis and analysis may be based on various speech NLP, content and context analysis and therefore sufficiently teaches analyzing content in the user created document, and analyzing sources used while creating the user created document, wherein the analyzing of the sources includes applying an NLP, a sentiment analysis, a tone analysis, a speech-to-text analysis, and a visual recognition analysis to the sources.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 15, recite “determine, based on a correlation value of the
question, whether additional supporting documentation is linked to a relevant logical section of the user created document”. It is unclear what the recited supporting documents are in addition to, rendering the claims indefinite.
Claim(s) 2-7, 9-14 and 16-20 do not contain claim limitations that cure the indefiniteness of claim(s) 1, 8 and 15 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Claim 6, recites “a future section”. It is unclear as to what constitutes a future logical section, rendering the claim indefinite.

Note: Applicant is encouraged to contact Examiner for an interview to discuss indefiniteness issues identified in the claims.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chi (US 20100030765 A1) teaches identifying relationships between document sections and citations.
Gireesha (US 20180365325 A1) teaches identifying content related to an authored document and determining user attention to a document.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178